Exhibit 10.3 – Placement Agent Agreement

 
January 15, 2010
 
CONFIDENTIAL


Mr. Pengfei Liu
Chief Executive Officer
China Marine Food Group Limited
Da Bao Industrial Zone
Shishi Fujian
People’s Republic of China


Dear Mr. Pengfei Liu:


This letter (the “Agreement”) constitutes the agreement between Global Hunter
Securities (“GHS”), Brean Murray, Carret & Co., LLC (“Brean Murray” and
collectively the “Placement Agents”) and China Marine Food Group Limited (the
“Company”), that the Placement Agents shall serve as exclusive book-running,
Co-Managers for the Company, on a “best efforts” basis, in connection with the
proposed placement (the “Placement”) of up to $30,000,025 (or whatever amount is
accepted by the Company) of the registered securities (the “Securities”) of the
Company, including shares (the “Shares”) of the Company’s common stock, par
value $0.001 per share (the “Common Stock”). The terms of such Placement,
including the purchase price of the Shares (the “Purchase Price”), shall be
mutually agreed upon by the Company and the purchasers (each, a “Purchaser” and
collectively, the “Purchasers”). This Agreement and the documents executed and
delivered by the Company and the Purchasers in connection with the Placement
shall be collectively referred to herein as the “Transaction Documents.”  The
date of the closing of the Placement shall be referred to herein as the “Closing
Date.”  The Company expressly acknowledges and agrees that the Placement Agents’
obligations hereunder are on a best efforts basis only and that the execution of
this Agreement does not constitute a commitment by the Placement Agents to
purchase the Securities and does not ensure the successful placement of the
Securities or any portion thereof or the success of the Placement Agents with
respect to securing any other financing on behalf of the Company.


SECTION 1.         COMPENSATION AND OTHER FEES.


As compensation for the services provided by the Placement Agents hereunder, the
Company agrees to pay to the Placement Agents a cash fee payable immediately
upon the closing of the Placement equal to 5% of the aggregate gross proceeds
raised in the Placement. Subject to compliance with FINRA Rule 5110(f)(2)(D),
the Company also agrees to reimburse the Placement Agents’ out-of-pocket
accountable expenses actually incurred (with supporting invoices/receipts)
including $50,000 for the fees of the Placement Agents’ legal counsel.  All
individual expenses apart from the legal counsel fees in excess of $5,000 will
require the prior approval of the Company.  Such reimbursement shall be payable
immediately upon the closing of the Placement.  The Company’s obligation to the
Placement Agents for reimbursement of out-of-pocket expenses will survive any
cancellation of this Agreement.
 

--------------------------------------------------------------------------------


 
SECTION 2.         REGISTRATION STATEMENT.


The Company represents and warrants to, and agrees with, the Placement Agents
that:
 
(A)           The Company has filed with the Securities and Exchange Commission
(the “Commission”) a registration statement on Form S-3 (Registration File No.
333-161910 under the Securities Act of 1933, as amended (the “Securities Act”),
which became effective on December 23, 2009, for the registration under the
Securities Act of the Shares. At the time of such filing, the Company met the
requirements of Form S-3 under the Securities Act.  Such registration statement
meets the requirements set forth in Rule 415(a)(1)(x) under the Securities Act
and complies with said Rule. The Company will file with the Commission pursuant
to Rule 424(b) under the Securities Act, and the rules and regulations (the
“Rules and Regulations”) of the Commission promulgated thereunder, a supplement
to the form of prospectus included in such registration statement relating to
the placement of the Shares and the plan of distribution thereof and has advised
the Placement Agents of all further information (financial and other) with
respect to the Company required to be set forth therein. Such registration
statement, including the exhibits thereto, as amended at the date of this
Agreement, is hereinafter called the “Registration Statement”; such prospectus
in the form in which it appears in the Registration Statement is hereinafter
called the “Base Prospectus”; and the supplemented form of prospectus, in the
form in which it will be filed with the Commission pursuant to Rule 424(b)
(including the Base Prospectus as so supplemented) is hereinafter called the
“Prospectus Supplement.” Any reference in this Agreement to the Registration
Statement, the Base Prospectus or the Prospectus Supplement shall be deemed to
refer to and include the documents incorporated by reference therein (the
“Incorporated Documents”) pursuant to Item 12 of Form S-3 which were filed under
the Securities Exchange Act of 1934, as amended (the “Exchange Act”), on or
before the date of this Agreement, or the issue date of the Base Prospectus or
the Prospectus Supplement, as the case may be; and any reference in this
Agreement to the terms “amend,” “amendment” or “supplement” with respect to the
Registration Statement, the Base Prospectus or the Prospectus Supplement shall
be deemed to refer to and include the filing of any document under the Exchange
Act after the date of this Agreement, or the issue date of the Base Prospectus
or the Prospectus Supplement, as the case may be, deemed to be incorporated
therein by reference. All references in this Agreement to financial statements
and schedules and other information that is “contained,” “included,”
“described,” “referenced,” “set forth” or “stated” in the Registration
Statement, the Base Prospectus or the Prospectus Supplement (and all other
references of like import) shall be deemed to mean and include all such
financial statements and schedules and other information that is or is deemed to
be incorporated by reference in the Registration Statement, the Base Prospectus
or the Prospectus Supplement, as the case may be.  No stop order suspending the
effectiveness of the Registration Statement or the use of the Base Prospectus or
the Prospectus Supplement has been issued, and no proceeding for any such
purpose is pending or has been initiated or, to the Company's knowledge, is
threatened by the Commission. For purposes of this Agreement, “free writing
prospectus” has the meaning set forth in Rule 405 under the Securities Act and
the “Time of Sale Prospectus” means the preliminary prospectus, if any, together
with the free writing prospectuses, if any, used in connection with the
Placement, including any documents incorporated by reference therein.
 
2

--------------------------------------------------------------------------------


 
 
(B)           The Registration Statement (and any further documents to be filed
with the Commission) contains all exhibits and schedules as required by the
Securities Act. Each of the Registration Statement and any post-effective
amendment thereto, at the time it became effective, complied in all material
respects with the Securities Act and the Exchange Act and the applicable Rules
and Regulations and did not and, as amended or supplemented, if applicable, will
not, contain any untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading. The Base Prospectus, the Time of Sale Prospectus, if any, and
the Prospectus Supplement, each as of its respective date, comply in all
material respects with the Securities Act and the Exchange Act and the
applicable Rules and Regulations. Each of the Base Prospectus, the Time of Sale
Prospectus, if any, and the Prospectus Supplement, as amended or supplemented,
did not and will not contain as of the date thereof any untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading. The Incorporated Documents, when they were filed with the
Commission, conformed in all material respects to the requirements of the
Exchange Act and the applicable Rules and Regulations, and none of such
documents, when they were filed with the Commission, contained any untrue
statement of a material fact or omitted to state a material fact necessary to
make the statements therein (with respect to Incorporated Documents incorporated
by reference in the Base Prospectus or Prospectus Supplement), in light of the
circumstances under which they were made not misleading; and any further
documents so filed and incorporated by reference in the Base Prospectus, the
Time of Sale Prospectus, if any, or Prospectus Supplement, when such documents
are filed with the Commission, will conform in all material respects to the
requirements of the Exchange Act and the applicable Rules and Regulations, as
applicable, and will not contain any untrue statement of a material fact or omit
to state a material fact necessary to make the statements therein, in light of
the circumstances under which they were made, not misleading. No post-effective
amendment to the Registration Statement reflecting any facts or events arising
after the date thereof which represent, individually or in the aggregate, a
fundamental change in the information set forth therein is required to be filed
with the Commission.  There are no documents required to be filed with the
Commission in connection with the transaction contemplated hereby that (x) have
not been filed as required pursuant to the Securities Act or (y) will not be
filed within the requisite time period. There are no contracts or other
documents required to be described in the Base Prospectus, the Time of Sale
Prospectus, if any, or Prospectus Supplement, or to be filed as exhibits or
schedules to the Registration Statement, that have not been described or filed
as required.
 
(C)           The Company is eligible to use free writing prospectuses in
connection with the Placement pursuant to Rules 164 and 433 under the Securities
Act.  Any free writing prospectus that the Company is required to file pursuant
to Rule 433(d) under the Securities Act has been, or will be, filed with the
Commission in accordance with the requirements of the Securities Act and the
applicable rules and regulations of the Commission thereunder.  Each free
writing prospectus that the Company has filed, or is required to file, pursuant
to Rule 433(d) under the Securities Act or that was prepared by or behalf of or
used by the Company complies or will comply in all material respects with the
requirements of the Securities Act and the applicable rules and regulations of
the Commission thereunder.  The Company will not, without the prior consent of
the Placement Agents, prepare, use or refer to, any free writing prospectus.
 
(D)           The Company has delivered, or will as promptly as practicable
deliver, to the Placement Agents complete conformed copies of the Registration
Statement and of each consent and certificate of experts, as applicable, filed
as a part thereof, and conformed copies of the Registration Statement (without
exhibits), the Base Prospectus, the Time of Sale Prospectus, if any, and the
Prospectus Supplement, as amended or supplemented, in such quantities and at
such places as the Placement Agents reasonably request.  Neither the Company nor
any of its directors and officers has distributed and none of them will
distribute, prior to the Closing Date, any offering material in connection with
the offering and sale of the Shares other than the Base Prospectus, the Time of
Sale Prospectus, if any, the Prospectus Supplement, the Registration Statement,
copies of the documents incorporated by reference therein and any other
materials permitted by the Securities Act.
 
SECTION 3.         REPRESENTATIONS AND WARRANTIES.
 
The Company shall provide the same representations and warranties to the
Placement Agents as it provides to the Purchasers.
 
3

--------------------------------------------------------------------------------


 
SECTION 4.         ENGAGEMENT TERM.


 The Placement Agents’ engagement hereunder will be for the period ending April
15, 2010. The engagement may be terminated by either the Company or the
Placement Agents at any time upon 30 days' written notice. Notwithstanding
anything to the contrary contained herein, the provisions in this Agreement
concerning confidentiality, indemnification and contribution will survive any
expiration or termination of this Agreement.  Upon any termination of this
Agreement, the Company's obligation to pay the Placement Agents any fees
actually earned on closing of the Offering and otherwise payable under Section 1
shall survive any expiration or termination of this Agreement, as permitted by
FINRA Rule 5110(f)(2)(D).  Upon any termination of this Agreement, the Company's
obligation to reimburse the Placement Agents for out of pocket accountable
expenses actually incurred  and reimbursable upon closing of the Offering
pursuant to Section 1, if any are otherwise due under Section 1 hereof, will
survive any expiration or termination of this Agreement, as permitted by FINRA
Rule 5110(f)(2)(D).  It is also agreed that if the Company completes a placement
of Shares similar to those contemplated by this agreement within twelve (12)
months following expiration or termination of this agreement with a party or
parties with whom the Placement Agents have been in contact or that have been
obtained through the direct efforts of the Placement Agents, in connection with
this engagement, the Placement Agents shall be paid the placement fees set forth
above with respect to such sale, as permitted by FINRA Rule 5110(f)(2)(D).


SECTION 5.         PLACEMENT AGENT  INFORMATION.


The Company agrees that any information or advice rendered by the Placement
Agents in connection with this engagement is for the confidential use of the
Company only in their evaluation of the Placement and, except as otherwise
required by law, the Company will not disclose or otherwise refer to the advice
or information in any manner without the Placement Agents’ prior written
consent.


SECTION 6.  AGREEMENTS REGARDING THE PLACEMENT AGENTS.


GHS and Brean Murray hereby acknowledge and agree and the Company hereby
acknowledges and confirms such understanding and agreement that, with respect to
the Placement contemplated by this Agreement;
 
(i)
the placement fees payable by the Company hereunder shall be shared in equal
proportions by the Placement Agents regardless of the actual amount of shares
sold by each of them or on their behalf,

 
(ii)
the final determination of the allocation of shares sold in the Placement to the
Purchasers will be determined by the Company and the Placement Agents, and

 
(iii)
as to all other matters affecting the conduct of the offering contemplated
hereby, GHS shall be authorized to make all necessary decisions on behalf of the
Placement Agents with the consent of Brean Murray, such consent to be not
unreasonably withheld.



SECTION 7.         NO FIDUCIARY RELATIONSHIP.


This Agreement does not create, and shall not be construed as creating rights
enforceable by any person or entity not a party hereto, except those entitled
hereto by virtue of the indemnification provisions hereof.  The Company
acknowledges and agrees that the Placement Agents are not and shall not be
construed as fiduciaries of the Company and shall have no duties or liabilities
to the equity holders or the creditors of the Company or any other person by
virtue of this Agreement or their retention hereunder, all of which are hereby
expressly waived.


4

--------------------------------------------------------------------------------


 
SECTION 8.         CLOSING.


The obligations of the Placement Agents and the Purchasers, and the closing of
the sale of the Securities hereunder are subject to the accuracy, when made and
on the Closing Date, of the representations and warranties on the part of the
Company and its Subsidiaries contained herein, to the accuracy of the statements
of the Company and its Subsidiaries made in any certificates pursuant to the
provisions hereof, to the performance by the Company and its Subsidiaries of
their obligations hereunder, and to each of the following additional terms and
conditions:
 
(A)           No stop order suspending the effectiveness of the Registration
Statement shall have been issued and no proceedings for that purpose shall have
been initiated or threatened by the Commission, and any request for additional
information on the part of the Commission (to be included in the Registration
Statement, the Base Prospectus or the Prospectus Supplement or otherwise) shall
have been complied with to the reasonable satisfaction of the Placement Agents.


(B)           The Placement Agents shall not have discovered and disclosed to
the Company on or prior to the Closing Date that the Registration Statement, the
Base Prospectus or the Prospectus Supplement or any amendment or supplement
thereto contains an untrue statement of a fact which, in the opinion of counsel
for the Placement Agents, is material or omits to state any fact which, in the
opinion of such counsel, is material and is required to be stated therein or is
necessary to make the statements therein not misleading.
 
(C)           All corporate proceedings and other legal matters incident to the
authorization, form, execution, delivery and validity of each of this Agreement,
the Securities, the Registration Statement, the Base Prospectus and the
Prospectus Supplement and all other legal matters relating to this Agreement and
the transactions contemplated hereby shall be reasonably satisfactory in all
material respects to counsel for the Placement Agents, and the Company shall
have furnished to such counsel all documents and information that they may
reasonably request to enable them to pass upon such matters.
 
(D)           The Placement Agents shall have received from outside counsel to
the Company such counsel’s written opinion, addressed to the Placement Agents
and the Purchasers dated as of the Closing Date, in form and substance
reasonably satisfactory to the Placement Agents, which opinion shall include a
“10b-5” representation from such counsel.
 
(E)           Neither the Company nor any of its Subsidiaries shall have
sustained since the date of the latest audited financial statements included or
incorporated by reference in the Base Prospectus, any loss or interference with
its business from fire, explosion, flood, terrorist act or other calamity,
whether or not covered by insurance, or from any labor dispute or court or
governmental action, order or decree, otherwise than as set forth in or
contemplated by the Base Prospectus and (ii) since such date there shall not
have been any change in the capital stock or long-term debt of the Company or
any of its Subsidiaries or any change, or any development involving a
prospective change, in or affecting the business, general affairs, management,
financial position, stockholders’ equity, results of operations or prospects of
the Company and its Subsidiaries, otherwise than as set forth in or contemplated
by the Base Prospectus, the effect of which, in any such case described in
clause (i) or (ii), is, in the judgment of the Placement Agents, so material and
adverse as to make it impracticable or inadvisable to proceed with the sale or
delivery of the Securities on the terms and in the manner contemplated by the
Base Prospectus, the Time of Sale Prospectus, if any, and the Prospectus
Supplement.
 
5

--------------------------------------------------------------------------------


 
 
(F)           The Common Stock is registered under the Exchange Act and, as of
the Closing Date, the Shares shall be listed and admitted and authorized for
trading on the NYSE Amex, and satisfactory evidence of such actions shall have
been provided to the Placement Agents.  The Company shall have taken no action
designed to, or likely to have the effect of terminating the registration of the
Common Stock under the Exchange Act or delisting or suspending from trading the
Common Stock from the NYSE Amex, nor has the Company received any information
suggesting that the Commission or the NYSE Amex is contemplating terminating
such registration or listing.
 
(G)           Subsequent to the execution and delivery of this Agreement, there
shall not have occurred any of the following: (i) trading in securities
generally on the New York Stock Exchange, the Nasdaq National Market or the NYSE
Alternext US or in the over-the-counter market, or trading in any securities of
the Company on any exchange or in the over-the-counter market, shall have been
suspended or minimum or maximum prices or maximum ranges for prices shall have
been established on any such exchange or such market by the Commission, by such
exchange or by any other regulatory body or governmental authority having
jurisdiction, (ii) a banking moratorium shall have been declared by federal or
state authorities or a material disruption has occurred in commercial banking or
securities settlement or clearance services in the United States, (iii) the
United States shall have become engaged in hostilities in which it is not
currently engaged, the subject of an act of terrorism, there shall have been an
escalation in hostilities involving the United States, or there shall have been
a declaration of a national emergency or war by the United States, or (iv) there
shall have occurred any other calamity or crisis or any change in general
economic, political or financial conditions in the United States or elsewhere,
if the effect of any such event in clause (iii) or (iv) makes it, in the sole
judgment of the Placement Agents, impracticable or inadvisable to proceed with
the sale or delivery of the Securities on the terms and in the manner
contemplated by the Base Prospectus and the Prospectus Supplement.
 
(H)           No action shall have been taken and no statute, rule, regulation
or order shall have been enacted, adopted or issued by any governmental agency
or body which would, as of the Closing Date, prevent the issuance or sale of the
Securities or materially and adversely affect or potentially and adversely
affect the business or operations of the Company; and no injunction, restraining
order or order of any other nature by any federal or state court of competent
jurisdiction shall have been issued as of the Closing Date which would prevent
the issuance or sale of the Securities or materially and adversely affect or
potentially and adversely affect the business or operations of the Company.
 
(I)           The Company shall have prepared and filed with the Commission a
Current Report on Form 8-K with respect to the Placement, including as an
exhibit thereto this Agreement.
 
(J)           The Company shall have entered into subscription agreements with
each of the Purchasers and such agreements shall be in full force and effect and
shall contain representations and warranties of the Company as agreed between
the Company and the Purchasers.
 
(K)           FINRA shall have raised no objection to the fairness and
reasonableness of the terms and arrangements of this Agreement.  In addition,
the Company shall, if requested by the Placement Agents, make or authorize the
Placement Agents’ counsel to make on the Company’s behalf, an Issuer Filing with
FINRA pursuant to FINRA Rule 5110 with respect to the Registration Statement and
pay all filing fees required in connection therewith.


(L)           Prior to the Closing Date, the Company shall have furnished to the
Placement Agents such further information, certificates and documents as the
Placement Agents may reasonably request.
 
6

--------------------------------------------------------------------------------


 
 
All opinions, letters, evidence and certificates mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to counsel for
the Placement Agents.
 
SECTION 9.         INDEMNIFICATION.


(A)  To the extent permitted by law, the Company will indemnify the Placement
Agents and their affiliates, stockholders, directors, officers, employees and
controlling persons (within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act) against all losses, claims, damages, expenses
and liabilities, as the same are incurred (including the reasonable fees and
expenses of counsel), relating to or arising out of their activities hereunder
or pursuant to this engagement letter, except to the extent that any losses,
claims, damages, expenses or liabilities (or actions in respect thereof) are
found in a final judgment (not subject to appeal) by a court of law to have
resulted primarily and directly from the Placement Agents’ willful misconduct or
gross negligence in performing the services described herein.


(B)           Promptly after receipt by the Placement Agents of notice of any
claim or the commencement of any action or proceeding with respect to which the
Placement Agents are entitled to indemnity hereunder, they will notify the
Company in writing of such claim or of the commencement of such action or
proceeding, and the Company will assume the defense of such action or proceeding
and will employ counsel reasonably satisfactory to the Placement Agents and will
pay the fees and expenses of such counsel.  Notwithstanding the preceding
sentence, the Placement Agents will be entitled to employ counsel separate from
counsel for the Company and from any other party in such action if counsel for
the Placement Agents reasonably determines that it would be inappropriate under
the applicable rules of professional responsibility for the same counsel to
represent both the Company and the Placement Agents.  In such event, the
reasonable fees and disbursements of no more than one such separate counsel will
be paid by the Company.  The Company will have the exclusive right to settle the
claim or proceeding provided that the Company will not settle any such claim,
action or proceeding without the prior written consent of the Placement Agents,
which will not be unreasonably withheld, unless such settlement, compromise or
consent includes an unconditional release of each Placement Agent from all
liability arising out of such claim, action or proceeding.


(C)           The Company agrees to notify the Placement Agents promptly of the
assertion against it or any other person of any claim or the commencement of any
action or proceeding relating to a transaction contemplated by this engagement
letter.


(D)           If for any reason the foregoing indemnity is unavailable or
insufficient to hold the Placement Agents harmless, then the Company shall
contribute to the amount paid or payable by the Placement Agents as a result of
such losses, claims, damages or liabilities in such proportion as is appropriate
to reflect not only the relative benefits received by the Company on the one
hand and the Placement Agents on the other, but also the relative fault of the
Company on the one hand and the Placement Agents on the other that resulted in
such losses, claims, damages or liabilities, as well as any relevant equitable
considerations.  The amounts paid or payable by a party in respect of losses,
claims, damages and liabilities referred to above shall be deemed to include any
legal or other fees and expenses incurred in defending any litigation,
proceeding or other action or claim.  Notwithstanding the provisions hereof, the
Placement Agents’ share of the liability hereunder shall not be in excess of the
amount of fees actually received, or to be received, by the Placement Agents
under this engagement letter (excluding any amounts received as reimbursement of
expenses).


(E)           These indemnification provisions shall remain in full force and
effect whether or not the transaction contemplated by this engagement letter is
completed and shall survive the termination of this engagement letter, and shall
be in addition to any liability that the Company might otherwise have to any
indemnified party under this engagement letter or otherwise.


7

--------------------------------------------------------------------------------




 
SECTION 10.       GOVERNING LAW.


This Agreement will be governed by, and construed in accordance with, the laws
of the State of New York applicable to agreements made and to be performed
entirely in such State.  This Agreement may not be assigned by any party without
the prior written consent of the other parties.  This Agreement shall be binding
upon and inure to the benefit of the parties hereto, and their respective
successors and permitted assigns. Any right to trial by jury with respect to any
dispute arising under this Agreement or any transaction or conduct in connection
herewith is waived.  Any dispute arising under this Agreement may be brought
into the courts of the State of New York or into the Federal Court located in
New York, New York and, by execution and delivery of this Agreement, the Company
hereby accepts for itself and in respect of its property, generally and
unconditionally, the jurisdiction of the aforesaid courts.  The parties hereto
hereby irrevocably waive personal service of process and consent to process
being served in any such suit, action or proceeding by delivering a copy thereof
via overnight delivery (with evidence of delivery) to such party at the address
in effect for notices to it under this Agreement and agrees that such service
shall constitute good and sufficient service of process and notice
thereof.  Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law.


SECTION 11.       ENTIRE AGREEMENT/MISC.


This Agreement embodies the entire agreement and understanding between the
parties hereto, and supersedes all prior agreements and understandings, relating
to the subject matter hereof and replaces the agreement dated January 6,
2010.  If any provision of this Agreement is determined to be invalid or
unenforceable in any respect, such determination will not affect such provision
in any other respect or any other provision of this Agreement, which will remain
in full force and effect.  This Agreement may not be amended or otherwise
modified or waived except by an instrument in writing signed by the Placement
Agents and the Company.  The representations, warranties, agreements and
covenants contained herein shall survive the closing of the Placement and
delivery and/or exercise of the Securities, as applicable.  This Agreement may
be executed in two or more counterparts, all of which when taken together shall
be considered one and the same agreement and shall become effective when
counterparts have been signed by all parties and delivered to the other parties,
it being understood that no two parties need to sign the same counterpart.  In
the event that any signature is delivered by facsimile transmission or a .pdf
format file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or .pdf signature page were an original
thereof.


SECTION 12.       NOTICES.


Any and all notices or other communications or deliveries required or permitted
to be provided hereunder shall be in writing and shall be deemed given and
effective on the earliest of (a) the date of transmission, if such notice or
communication is delivered via facsimile at the facsimile number specified on
the signature pages attached hereto prior to 6:30 p.m. (New York City time) on a
business day, (b) the next business day after the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile number on
the signature pages attached hereto on a day that is not a business day or later
than 6:30 p.m. (New York City time) on any business day, (c) the business day
following the date of mailing, if sent by U.S. nationally recognized overnight
courier service, or (d) upon actual receipt by the party to whom such notice is
required to be given.  The address for such notices and communications shall be
as set forth on the signature pages hereto.


8

--------------------------------------------------------------------------------


 
 
Copies of any notices delivered to the Company shall be delivered to:
 
Steven Schuster
McLaughlin & Stern LLP
260 Madison Avenue
New York, New York 10016
 
Copies of any notices delivered to the Placement Agents shall be delivered to:


Richard A. Friedman
Sichenzia Ross Friedman Ference LLP
61 Broadway, 32nd Floor
New York, New York 10006
 
9

--------------------------------------------------------------------------------


 
 
Please confirm that the foregoing correctly sets forth our agreement by signing
and returning a copy of this Agreement to us.
 
Very truly yours,
 
GLOBAL HUNTER SECURITIES LLC
   
By:
/s/ Patrick Winton
 
Name: Patrick Winton
 
Title: Managing Director



Address for notice:
400 Poydras St. Suite 1510
New Orleans, LA. 70130
Attention:  General Counsel



BREAN MURRAY, CARRET & CO., LLC
   
By:
/s/ Richard L. Serrano
 
Name:  Richard L. Serrano
 
Title:  Managing Director



Address for notice:
570 Lexington Avenue
New York, NY  10022



Accepted and Agreed to as of
the date first written above:


CHINA MARINE FOOD GROUP LIMITED
   
By:
/s/ Pengfei Liu
 
Name: Pengfei Liu
 
Title: Chief Executive Officer

 
 
10

--------------------------------------------------------------------------------

 
